Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Kings County Clerk to enter and docket a transcript of judgment in an action entitled Webb v Overton, under index No. 12845/04, without fee. Application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the branch of the application which is to waive the filing fee is granted and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.